            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRACY MARROW,                      :
    Plaintiff                      :
                                   :            No. 1:19-cv-1690
           v.                      :
                                   :            (Judge Rambo)
SUPERINTENDENT                     :
LAWLER, et al.,                    :
    Defendants                     :

                                ORDER

     AND NOW, on this 12th day of May 2021, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ motion for summary judgment (Doc. No. 60) is GRANTED,
        and Plaintiff’s motion for summary judgment (Doc. No. 58) is DENIED;

     2. The Clerk of Court is directed to enter judgment in favor of Defendants
        Superintendent Lawler, Unit Manager Granlund, Mrs. Granlund, Rose A.
        McKinney, Ms. Marhelko, Mrs. Susan Wolfe, Superintendent Brittain, and
        Kimberly A. Barkley and against Plaintiff Tracy Marrow; and

     3. The Clerk of Court is directed to CLOSE the above-captioned action.


                                         s/ Sylvia H. Rambo
                                         United States District Judge
